1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
2                                                                     EASTERN DISTRICT OF WASHINGTON




3                                                                       Mar 04, 2020
                                                                           SEAN F. MCAVOY, CLERK

4

5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7    STEPHANIE B.,1                                  No.   4:19-CV-05039-EFS

8                                 Plaintiff,
                                                     ORDER DENYING PLAINTIFF’S
9                     v.                             SUMMARY-JUDGMENT MOTION
                                                     AND GRANTING DEFENDANT’S
10   ANDREW M. SAUL, the Commissioner                SUMMARY-JUDGMENT MOTION
     of Social Security,2
11
                                  Defendant.
12

13

14            Before the Court are the parties’ cross summary-judgment motions.3

15   Plaintiff Stephanie B. appeals the denial of benefits by the Administrative Law

16

17
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
18
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c).
19
     2   Andrew M. Saul is now the Commissioner of the Social Security Administration.
20
     Accordingly, the Court substitutes Andrew M. Saul as the Defendant. See Fed. R.
21
     Civ. P. 25(d).
22
     3   ECF Nos. 9 & 10.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
1    Judge (ALJ). She alleges the ALJ erred by 1) improperly weighing the medical
2    opinions; 2) discounting Plaintiff’s symptom reports; 3) failing to properly consider
3    lay statements; and 4) improperly determining step five based on an incomplete
4    hypothetical question to the vocational expert. In contrast, Defendant
5    Commissioner of Social Security asks the Court to affirm the ALJ’s decision finding
6    Plaintiff not disabled. After reviewing the record and relevant authority, the Court
7    denies Plaintiff’s Motion for Summary Judgment, ECF No. 9, and grants the
8    Commissioner’s Motion for Summary Judgment, ECF No. 10.
9                          I.     Five-Step Disability Determination
10            A five-step sequential evaluation process is used to determine whether an
11   adult claimant is disabled.4 Step one assesses whether the claimant is currently
12   engaged in substantial gainful activity.5 If the claimant is engaged in substantial
13   gainful activity, benefits are denied.6 If not, the disability-evaluation proceeds to
14   step two.7
15            Step two assesses whether the claimant has a medically severe impairment,
16   or combination of impairments, which significantly limits the claimant’s physical
17

18

19
     4   20 C.F.R. §§ 404.1520(a), 416.920(a).
20
     5   Id. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).
21
     6   Id. §§ 404.1520(b), 416.920(b).
22
     7   Id. §§ 404.1520(b), 416.920(b).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
1    or mental ability to do basic work activities.8 If the claimant does not, benefits are
2    denied. 9 If the claimant does, the disability-evaluation proceeds to step three.10
3             Step three compares the claimant’s impairment(s) to several recognized by
4    the Commissioner to be so severe as to preclude substantial gainful activity.11 If an
5    impairment meets or equals one of the listed impairments, the claimant is
6    conclusively presumed to be disabled.12 If an impairment does not, the disability-
7    evaluation proceeds to step four.
8             Step four assesses whether an impairment prevents the claimant from
9    performing work she performed in the past by determining the claimant’s residual
10   functional capacity (RFC).13 If the claimant is able to perform prior work, benefits
11   are denied.14 If the claimant cannot perform prior work, the disability-evaluation
12   proceeds to step five.
13            Step five, assesses whether the claimant can perform other substantial
14   gainful work—work that exists in significant numbers in the national economy—in
15

16
     8   20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).
17
     9   Id. §§ 404.1520(c), 416.920(c).
18
     10   Id. §§ 404.1520(c), 416.920(c).
19
     11   Id. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).
20
     12   Id. §§ 404.1520(d), 416.920(d).
21
     13   Id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).
22
     14   Id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
1    light of the claimant’s RFC, age, education, and work experience.15 If so, benefits
2    are denied. If not, benefits are granted.16
3               The claimant has the initial burden of establishing entitlement to disability
4    benefits under steps one through four.17 At step five, the burden shifts to the
5    Commissioner to show that the claimant is not entitled to benefits.18
6               If there is medical evidence of drug or alcohol addiction (DAA), the ALJ must
7    then determine whether DAA is a material factor contributing to the disability.19
8    To determine whether DAA is a material factor contributing to the disability, the
9    ALJ evaluates which of the current physical and mental limitations would remain
10   if the claimant stopped using drugs or alcohol and then determines whether any or
11   all of the remaining limitations would be disabling.20 Social Security claimants
12   may not receive benefits if the remaining limitations without DAA would not be
13

14

15

16
     15   20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v); Kail v. Heckler, 722 F.2d 1496,
17
     1497-98 (9th Cir. 1984).
18
     16   20 C.F.R. §§ 404.1520(g), 416.920(g).
19
     17   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
20
     18   Id.
21
     19   20 C.F.R. §§ 404.1535(a), 416.935(a).
22
     20   20 C.F.R. §§ 404.1535(b)(2), 416.935(b)(2).
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
1    disabling.21 The claimant has the burden of showing that DAA is not a material
2    contributing factor to disability.22
3                            II.    Factual and Procedural Summary
4             Plaintiff filed a Title II and XVI application, alleging a disability onset date
5    of April 1, 2015.23 Plaintiff meets the insured status requirements through
6    September 30, 2009.24 Her claim was denied initially and upon reconsideration.25
7    An administrative hearing was held before Administrative Law Judge Donna
8    Walker.26
9             In denying Plaintiff’s disability claims, the ALJ made the following findings:
10
                      Step one: Plaintiff had not engaged in substantial gainful activity
11
                       since April 1, 2005, the alleged onset date;
12
                      Step two: Plaintiff had the following medically determinable severe
13
                       impairments: major depressive disorder, generalized anxiety disorder,
14
                       attention deficit hyperactivity disorder (ADHD), combined post-
15

16
     21   42 U.S.C. §§ 423(d)(2)(C); 20 C.F.R. §§ 404.1535, 416.935(b); Sousa v. Callahan,
17
     143 F.3d 1240, 1245 (9th Cir. 1998).
18
     22   Parra, 481 F.3d at 748.
19
     23   AR 15.
20
     24   AR 17.
21
     25   AR 137 & 141.
22
     26   AR 38.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
1        traumatic stress disorder (PTSD), disorders of reading, math, and
2        written expression, and methamphetamine abuse;
3
        Step three: Plaintiff’s impairments, including the substance use
4
         disorder, meet Listings 12.04, 12.06, 12.11, and 12.15. However, the
5
         ALJ found that if Plaintiff stopped the substance use, she would not
6
         have an impairment or combination of impairments that meets or
7
         medically equals the severity of one of the listed impairments.
8
        RFC: if Plaintiff stopped the substance use, Plaintiff would have the
9
         RFC to perform a full range of work at all exertional levels but with
10
         the following nonexertional limitations:
11
         Regarding mental abilities, she has the ability to understand,
         remember, or apply information that is simple and routine, consistent
12
         with SVP 1-2 skill level. Regarding interaction with others, she would
         work best in an environment in proximity to, but not close
13
         cooperation, with co-workers and supervisors, and must work in an
         environment away from the public. Regarding the ability to
14
         concentrate, persist or maintain pace, she has the ability, with legally
         required breaks, to focus attention on work activities and stay on task
15
         at a sustained rate; complete tasks in a timely manner; sustain an
         ordinary routine; regularly attend work; and work a full day without
16
         needing more than the allotted number or length of rest periods.
         Regarding the ability to adapt or manage, she work[s] best in an
17
         environment that is routine and predictable. She should not be
         required to perform fast-paced, production-quota work, and her work
18
         must be non-managerial, with no independent decision making.
19
        Step four: Plaintiff does not have past relevant work; and
20
        Step five: considering Plaintiff’s RFC, age, education, and work
21
         history, Plaintiff was capable of performing work that existed in
22

23

         ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
1                      significant numbers in the national economy, if she stopped substance
2                      abuse, such as janitor and floor waxer.27
3    When assessing the medical-opinion evidence, the ALJ gave:
4
                      great weight to the opinions of the testifying medical expert, Nancy
5
                       Winfrey, Ph.D., and the reviewing opinions of the state agency
6
                       consultants, Michael Regets, Ph.D. and Dan Donahue, Ph.D.;
7
                      some weight to the evaluating opinions of Philip Barnard, Ph.D., Kyle
8
                       Sullivan, CDMHP, and Novita Peters, CDMHP; and
9
                      little weight to the evaluating opinion of David Lowe, LMHC, and the
10
                       examining opinion of Tae-Im Moon, Ph.D.
11
             The ALJ also found that if Plaintiff stopped the substance abuse, Plaintiff’s
12
     medically determinable impairments could reasonably be expected to cause some of
13
     the alleged symptoms, but that her statements concerning the intensity,
14
     persistence, and limiting effects of those symptoms were not entirely consistent
15
     with the medical evidence and other evidence in the record.28 And the ALJ gave
16
     little weight to the lay testimony of Plaintiff’s mother.
17
             Plaintiff requested review of the ALJ’s decision by the Appeals Council,
18
     which denied review.29 Plaintiff timely appealed to this Court.
19

20
     27   AR 15-32.
21
     28   AR 29.
22
     29   AR 1.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
1                                  III.   Standard of Review
2             A district court’s review of the Commissioner’s final decision is limited.30 The
3    Commissioner’s decision is set aside “only if it is not supported by substantial
4    evidence or is based on legal error.”31 Substantial evidence is “more than a mere
5    scintilla but less than a preponderance; it is such relevant evidence as a reasonable
6    mind might accept as adequate to support a conclusion.”32 Moreover, because it is
7    the role of the ALJ and not the Court to weigh conflicting evidence, the Court
8    upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
9    from the record.”33 The Court considers the entire record as a whole.34
10

11

12

13
     30   42 U.S.C. § 405(g).
14
     31   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
15
     32   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
16
     33   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
17
     34   See Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
18
     consider the entire record as whole, weighing both the evidence that supports and
19
     the evidence that detracts from the Commissioner's conclusion,” not simply the
20
     evidence cited by the ALJ or the parties.); Black v. Apfel, 143 F.3d 383, 386 (8th Cir.
21
     1998) (“An ALJ's failure to cite specific evidence does not indicate that such evidence
22
     was not considered[.]”).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
1               Further, the Court may not reverse an ALJ decision due to a harmless
2    error.35 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
3    nondisability determination.”36 The party appealing the ALJ’s decision generally
4    bears the burden of establishing harm.37
5                                          IV.    Analysis
6    A.         Medical Opinions: Plaintiff fails to establish consequential error.
7               Plaintiff faults the ALJ for improperly discounting the opinions of Dr.
8    Winfrey, Dr. Moon, Dr. Barnard, and Mr. Lowe.
9               The weighing of medical-source opinions is dependent upon the nature of the
10   medical relationship, i.e., 1) a treating physician; 2) an examining physician who
11   examines but did not treat the claimant; and 3) a non-examining physician who
12   neither treated nor examined the claimant.38 Generally, more weight is given to
13   the opinion of a treating physician than to the opinion of a non-treating
14   physician.39 When a treating physician’s opinion is not contradicted by another
15   physician, it may be rejected only for “clear and convincing” reasons, and when it is
16   contradicted, it may not be rejected without “specific and legitimate reasons”
17

18
     35   Molina, 674 F.3d at 1111.
19
     36   Id. at 1115 (quotation and citation omitted).
20
     37   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
21
     38   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014).
22
     39   Id.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
1    supported by substantial evidence in the record.40 The opinion of a nonexamining
2    physician serves as substantial evidence if it is supported by other independent
3    evidence in the record.41
4               As discussed below, the Court finds Plaintiff fails to establish that the ALJ’s
5    weighing of the medical-opinion evidence was erroneous.
6
                1.    Dr. Winfrey
7
                Dr. Winfrey testified as a medical expert after reviewing the entire medical
8
     evidence of record. Dr. Winfrey opined that when Plaintiff was using
9
     methamphetamine, she had marked mental limitations, but that when Plaintiff
10
     was clean and sober, she had moderate mental limitations, in the following
11
     activities: understanding, remembering, and applying information; interacting
12
     with others; concentrating persisting, or maintaining pace; and adapting or
13
     managing oneself.42 Based on these mental limitations, Dr. Winfrey opined that
14
     Plaintiff, without substance abuse, was capable of performing simple, routine,
15
     repetitive tasks in a routine, low stress, non-fast paced, environment.43
16
                Plaintiff argues the ALJ rejected a portion of Dr. Winfrey’s testimony as it
17
     relates to Dr. Moon in that “Dr. Winfrey testified that Dr. Moon’s opinion was the
18

19
     40   Id.
20
     41   Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).
21
     42   AR 49-51.
22
     43   AR 51.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
1    best evidence as far as Plaintiff’s functioning in the absence of substance abuse.”44
2    However, Dr. Winfrey testified that “perhaps” Dr. Moon’s evaluation was best
3    evidence along with Plaintiff “actually working” during that time period. In
4    addition, as explained above, Dr. Winfrey offered her own conclusions as to
5    Plaintiff’s functioning when sober after consideration of the entire longitudinal
6    medical record, which included considering Dr. Moon’s assessment. Thus, Plaintiff
7    fails to establish that the ALJ erred in herunderstanding of Dr. Winfrey’s opinion.
8
              2.    Dr. Moon
9
              Dr. Moon performed a psychological evaluation of Plaintiff on October 25,
10
     2015. Dr. Moon reported a diagnosis of Stimulant Related Disorder, amphetamine-
11
     type substance, in partial remission, in controlled environment; Rule out Bipolar II
12
     Disorder;     Attention-Deficity   Hyperactivity    Disorder    (ADHD),     combined
13
     presentation; and Posttraumatic Stress Disorder (PTSD). Dr. Moon opined that
14
     Plaintiff had moderate limitations in the following activities: understanding,
15
     remembering, and persisting in tasks by following short and simple instructions;
16
     learning new tasks; performing routine tasks without special supervision; adapting
17
     to changes at work, making simple work-related decisions; being aware of normal
18
     hazards and taking appropriate precautions; asking simple questions or requesting
19
     assistance; and maintaining appropriate behavior in a work setting. Dr. Moon also
20
     opined that Plaintiff had marked limitations in the following basic work activities:
21

22
     44   ECF No. 9 at 13.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
1    understanding, remembering, and persisting in tasks by following detailed
2    instructions; performing activities within a schedule, maintaining regular
3    attendance, and being punctual within customary tolerances without special
4    supervision; communicating and performing effectively in a work setting; completing
5    a normal work day and work week without interruptions from psychological based
6    symptoms; and setting realistic goals and planning independently. Dr. Moon further
7    opined that these impairments were not the primary result of alcohol or drug use in
8    the past sixty days.
9            The ALJ discounted Dr. Moon’s opinion because 1) it was inconsistent with
10   the record as a whole; 2) it did not assess Plaintiff’s functioning in the absence of
11   substance abuse; 3) and the form completed by Dr. Moon indicated it was only for
12   the purpose of determining eligibility for assistance for Washington State
13   Department of Social and Health Services (DSHS) and not any other concerns.
14           First, the ALJ’s finding that Dr. Moon’s opinion was inconsistent with the
15   record as a whole is rational and supported by substantial evidence. As discussed
16   above, the ALJ credited the opinions of Dr. Winfrey, who reviewed the record as a
17   whole and gave medical opinions contrary to Dr. Moon’s opinions. The ALJ also
18   credited the opinions of Dr. Regets and Dan Donahue who gave opinions contrary to
19   Dr. Moon’s opinions.45 Even if Plaintiff can identify evidence that can be interpreted
20

21
     45   Dr. Donahue and Dr. Regets opined that Plaintiff had the following moderate
22
     mental limitations: Plaintiff was capable of simple and semi-complex tasks; her
23

                  ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
1    more favorably to Plaintiff’s position, the evidence is susceptible to more than one
2    rational interpretation, and therefore the ALJ’s ultimate conclusion must be
3    upheld.46 The ALJ did not err in discrediting Dr. Moon’s psychological evaluation as
4    not being supported by the longitudinal record.
5             Second, although the ALJ mistakenly believed that Dr. Moon did not assess
6    Plaintiff’s functioning in the absence of substance abuse, the minor error does not
7    necessitate remand in light of the fact that the ALJ explained that even if Dr. Moon
8    “indicated his opinion of up to marked mental limitations applied in the absence of
9    substance abuse,” as explained above, “it was still inconsistent with the record as a
10   whole” supporting the ALJ’s discrediting of Dr. Moon’s psychological evaluation.47
11            Third, the ALJ erred when it discredited Dr. Moon’s opinion because it was
12   completed for the purpose of DSHS.48 The error, however, is harmless. As discussed
13

14
     concentration persistence, and pace may wax and wane with depression and ADHD,
15
     but not to the point of preventing all work activity; and she would do best with
16
     superficial, infrequent contact with others and with additional time to adjust to
17
     changes in the workplace. AR 79-87 & 122-23. Plaintiff does not challenge the
18
     opinions of Dr. Donahue and Dr. Regets.
19
     46   See Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005).
20
     47   AR 30.
21
     48   See Godwin v. Colvin, No. 2017 WL 343641, *4 (E.D. Wash. Jan. 23, 2017) (citing
22
     Lester v. Chater, 81 F.3d 821, 832 (9th Cir. 1995)).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
1    above, the ALJ cited other specific, legitimate reasons supported by substantial
2    evidence which support the ALJ’s rejection of Dr. Moon’s opinion.49
3            Plaintiff fails to establish that the ALJ erred by discounting Dr. Moon’s
4    opinions.
5
             3.      Dr. Barnard
6
             Dr. Barnard performed a psychological evaluation of Plaintiff on February 14,
7
     2006.50 Dr. Barnard reported the established diagnosis of Anxiety Disorder, NOS –
8
     mixed anxiety and depressive disorder, PTSD, ADHD/Predominately Inattentive
9
     Type, Reading Disorder, Mathematics Disorder of Written Expression, and
10
     Dependent Personality Disorder.51 Dr. Barnard opined that Plaintiff had moderate
11
     limitations in the following activities: ability to understand, remember and follow
12
     simple (one or two step) instructions; ability to learn new tasks; and ability to
13
     perform routine tasks. Dr. Barnard also opined that Plaintiff had marked limitations
14
     in the following activities: ability to understand, remember and follow complex (more
15
     than two step) instructions; and the ability to exercise judgment and make
16

17

18
     49   Reddick v. Chater, 157 F.3d 715, 726 (9th Cir. 1998) (In the absence of other
19
     evidence undermining the credibility of a medical report, the purpose for which the
20
     report was obtained does not provide a legitimate basis for rejecting it.)
21
     50   See AR 338-42.
22
     51   AR 340.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
1    decisions.52 Based on these mental limitations, Dr. Barnard opined that it was
2    improbable that Plaintiff could obtain and maintain employment on a gainful basis.
3               The ALJ discounted Dr. Barnard’s opinion because 1) it did not assess the role
4    of substance abuse in Plaintiff’s symptoms; and 2) it was before the date of Plaintiff’s
5    Title XVI application.53
6               First, the ALJ’s finding that Dr. Barnard did not assess the role of substance
7    abuse in Plaintiff’s symptoms is a rational finding supported by substantial evidence.
8    If there is evidence of drug addiction or alcoholism, the ALJ must determine whether
9    the drug addiction or alcoholism is a contributing factor.54 To do this, the ALJ
10   evaluates the plaintiff’s current physical and mental limitations and determines if
11   any or all would remain if plaintiff stopped using drugs or alcohol.55
12

13

14

15

16
     52   AR 341.
17
     53   AR 30. The Court notes the ALJ rejected the opinions of Kyle Sullivan, CDMHP,
18
     and Novita Peters, CDMHP, on the same grounds as Dr. Barnard’s opinion. AR 30.
19
     However, Plaintiff does not challenge the ALJ’s weighing of the opinions of Mr.
20
     Sullivan or Ms. Peters.
21
     54   See 20 C.F.R. § 404.1535.
22
     55   Id.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
1             Here, the record indicates Plaintiff reported substance both prior and post Dr.
2    Barnard’s evaluation.56 Because the ALJ must determine the role substance abuse
3    plays in Plaintiff’s metal impairments, discounting Dr. Barnard’s opinion because it
4    did not assess the role of substance abuse is a legitimate reason supported by
5    substantial evidence which supports the discounting of Dr. Barnard’s opinion.
6             Second, the ALJ erred when it discredited Dr. Barnard’s opinion because it
7    was completed in 2006 before the date of Plaintiff’s Title XVI application because the
8    2006 opinion is within the relevant timeframe, as the alleged onset date is April 1,
9    2005, with a date last insured of September 30, 2009. Nevertheless, this error is
10   harmless where, as discussed above, the ALJ lists an additional reason, supported
11   by substantial evidence, for discounting Dr. Barnard’s opinion.
12
              4.    Mr. Lowe
13
              Mr. Lowe performed an assessment of Plaintiff on December 13, 2016. Mr.
14
     Lowe opined Plaintiff’s mental conditions limited her ability to work, look for work,
15
     or prepare for work, and that Plaintiff was limited to 1-10 hours of participation in
16

17
     56   AR 371 (“[Plaintiff] reported she used meth, marijuana and cocaine as a teen. She
18
     last smoked meth from Nov. to Dec. of 2010.”); AR 373 (Plaintiff reported being on
19
     probation for a DUI in 2006); AR 380 (Plaintiff has a history of methamphetamine
20
     abuse); AR 467 (report indicating Plaintiff as a past methamphetamine user); AR
21
     552 (Plaintiff reporting past use of methamphetamine); AR 61 (Plaintiff reported
22
     most recent relapse was in 2017).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 16
1    work-related activities per week.57 Mr. Lowe further opined Plaintiff’s conditions
2    would likely limit Plaintiffs ability to work, look for work, or train to work, for six
3    months. Mr. Lowe noted Plaintiff was attending intensive outpatient treatment
4    three days a week.
5             The ALJ discounted Mr. Lowe’s assessment because he opined that Plaintiff
6    would be limited in her ability to work for a six-month period.58 Temporary
7    limitations are not enough to meet the durational requirement for a finding of
8    disability.59 The ALJ noted that Mr. Lowe’s opinion does, however, further support
9    a disabling mental limitations with substance abuse.60 Plaintiff does not address the
10   ALJ’s finding regarding Mr. Lowe’s temporary limitations, and instead focuses her
11   argument solely on whether the ALJ erred in finding Mr. Lowe’s evaluation was
12   cursory.61 Because Mr. Lowe indicated that Plaintiff’s opined restrictions were not
13

14
     57   AR 1297.
15
     58   AR 29.
16
     59   20 C.F.R. § 416.905(a) (requiring a claimant’s impairment to be expected to last
17
     for a continuous period of not less than twelve months); 42 U.S.C. § 423(d)(1)(A)
18
     (same); Carmickle v. Comm’r of Soc. Sec., 533 F.3d 1115, 1165 (9th Cir. 2008)
19
     (affirming the ALJ’s finding that treating physicians’ short-term excuse for work was
20
     not indicative of “claimant’s long-term functioning”).
21
     60   AR 29.
22
     61   ECF No. 9 at 15.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 17
1    permanent restrictions or expected to last for a continuous period of not less than
2    twelve months, the ALJ reasonably discounted Mr. Lowe’s opinion.
3    B.       Plaintiff’s Symptom Reports: Plaintiff fails to establish error.
4             Plaintiff argues the ALJ failed to provide valid reasons for rejecting her
5    symptom reports. When examining a claimant’s symptom reports, the ALJ must
6    make a two-step inquiry. “First, the ALJ must determine whether there is objective
7    medical evidence of an underlying impairment which could reasonably be expected
8    to produce the pain or other symptoms alleged.”62 Second, “[i]f the claimant meets
9    the first test and there is no evidence of malingering, the ALJ can only reject the
10   claimant’s testimony about the severity of the symptoms if [the ALJ] gives ‘specific,
11   clear and convincing reasons’ for the rejection.”63
12            The ALJ found Plaintiff’s statements concerning the intensity, persistence,
13   and limiting effects of her symptoms inconsistent with the objective medical
14   evidence and other evidence in the record.64 As the ALJ discussed, the objective
15   medical evidence is inconsistent with Plaintiff’s reported disabling symptoms.
16   Here, the ALJ found that, in the absence of methamphetamine use, Plaintiff had
17   notable improvement in her mental symptoms. For example, during periods of
18

19
     62   Molina, 674 F.3d at 1112.
20
     63   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Lingenfelter, 504
21
     F.3d at 1036).
22
     64   AR 29.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 18
1    reported sobriety, Plaintiff reported her depression symptoms were controlled with
2    medication and denied any thoughts of suicide. Also during times of reported
3    sobriety, assessments conducted reported Plaintiff appeared oriented to time
4    person, place and situation, exhibited normal insight and judgment, and
5    demonstrated appropriate mood and affect.65 In addition, the ALJ noted Plaintiff’s
6    lack of compliance with recommended treatment.66 These were clear and
7    convincing reasons, supported by substantial evidence, to discount Plaintiff’s
8    reported disabling symptom reports.
9             Plaintiff fails to establish he ALJ erred by discounting Plaintiff’s symptom
10   reports.
11   C.       Lay Witness Testimony: Plaintiff fails to establish error.
12            An ALJ must consider the testimony of lay witnesses in determining how an
13   impairment affects the claimant’s ability to work, and, if the lay witness statements
14

15
     65   AR 339, 513, 837, 902, & 947.
16
     66   See Molina, 674 F.3d at 1113-14; see also Smolen v. Chater, 80 F.3d 1273, 1284
17
     (9th Cir. 1996) (an ALJ may consider a claimant’s unexplained or inadequately
18
     explained failure to follow a prescribed course of treatment when assessing a
19
     claimant’s credibility); see for example AR 695 (Plaintiff reports since being released
20
     from inpatient treatment, she has not been consistent with any of her psychotropic
21
     medications. “She reports that she would often forget to take medications or that she
22
     would be too lazy to take them.”).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 19
1    are rejected, the ALJ must give germane reasons for discounting such statements.67
2    Plaintiff argues the ALJ failed to provide a germane reason for discounting the lay
3    witness statement from Plaintiff’s mother.
4             The ALJ assigned little weight to Plaintiff’s mother’s statements because they
5    essentially mirrored those of Plaintiff, did not discuss the role of significant drug
6    abuse, and are not an acceptable medical source.68 Because these statements are
7    similar to Plaintiff’s symptom reports, and the ALJ properly discounted Plaintiff’s
8    symptom reports for clear and convincing reasons, the ALJ needed only to point to
9    the same reasons for discounting Plaintiff’s mother’s statements.69 These were
10   germane reasons for discounting Plaintiff’s mother’s statements.
11   D.       Step Five: Plaintiff fails to establish error.
12            Plaintiff argues that the ALJ’s hypothetical failed to take into account the
13   limitations set forth by improperly rejected medical sources. However, this argument
14   merely restates Plaintiff’s earlier allegations of error, which are not supported by
15

16

17
     67   Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1053 (9th Cir. 2006); Nguyen v.
18
     Chater, 100 F.3d 1462, 1467 (9th Cir. 1996) (citing Dodrill v. Shalala, 12 F.3d 915,
19
     919 (9th Cir. 1993)).
20
     68   AR 30-31.
21
     69   See Molina, 674 F.3d at 1114; Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685,
22
     694 (9th Cir. 2009).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 20
1    the record. Accordingly, the ALJ’s hypothetical properly accounted for the
2    limitations supported by the record.70
3                                       V.    Conclusion
4             Accordingly, IT IS HEREBY ORDERED:
5             1.    Plaintiff’s Motion for Summary Judgment, ECF No. 9, is DENIED.
6             2.    Defendant’s Motion for Summary Judgment, ECF No. 10, is
7                   GRANTED.
8             3.    The Clerk’s Office shall enter JUDGMENT in favor of Defendant.
9             4.    The case shall be CLOSED.
10            IT IS SO ORDERED. The Clerk’s Office is directed to file this Order,
11   provide copies to all counsel, and close the file.
12            DATED this 4th day of March 2020.
13
                                     s/Edward F. Shea _____________
14                                     EDWARD F. SHEA
                               Senior United States District Judge
15

16

17

18

19

20

21
     70   See Magallanes, 881 F.2d at 756–57 (holding it is proper for the ALJ to limit a
22
     hypothetical to those restrictions supported by substantial evidence in the record).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 21
